

115 HCON 29 IH: Expressing the sense of the Congress regarding the need for increased diversity and inclusion in the tech sector, and increased access to opportunity in science, technology, engineering, arts, and mathematics (STEAM) education.
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 29IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Ms. Lee (for herself, Ms. Judy Chu of California, Mr. Richmond, Ms. Michelle Lujan Grisham of New Mexico, Mr. Butterfield, Mr. Khanna, Mr. Grijalva, Ms. Roybal-Allard, Ms. Eddie Bernice Johnson of Texas, and Ms. Kelly of Illinois) submitted the following concurrent resolution; which was referred to the Committee on Education and the WorkforceCONCURRENT RESOLUTIONExpressing the sense of the Congress regarding the need for increased diversity and inclusion in
			 the tech sector, and increased access to opportunity in science,
			 technology, engineering, arts, and mathematics (STEAM) education.
	
 Whereas there will be 1,400,000 new tech jobs by 2020, however, 70 percent of those jobs will be unfulfilled at the rate United States universities are currently producing qualified graduates;
 Whereas in 2013, the United States slipped to 10th place among Organization for Economic Co-operation and Development (OECD) nations in overall research and development as a percentage of gross domestic product (GDP);
 Whereas communities of color (African-Americans, Latinos, Native Americans, Asian Americans, and Pacific Islanders) are woefully underrepresented in corporate leadership roles, including the technology sector;
 Whereas African-Americans, Latinos, Native Americans, and Pacific Islanders are disproportionately underrepresented in the technology sector;
 Whereas African-Americans and Latinos make up 27 percent of the United States workforce, but make up only 13.8 percent of the science and engineering workforce, and only 11 percent of computer science professionals;
 Whereas women make up 57.7 percent of the United States workforce, but make up only 46.0 percent of the science and engineering workforce, and only 24 percent of computer science professionals;
 Whereas women of color represent less than 10 percent of all computer science professionals (African-American: 2.6 percent; Hispanic: 1.3 percent; American Indian or Alaska Native: less than 0.02 percent; and Asian: 6 percent);
 Whereas 50 to 70 percent of employees in tech companies work in non-tech positions, for which an existing pipeline of qualified African-American and Latinos currently exists;
 Whereas a pipeline of qualified technical candidates is critical as the tech industry improves its recruiting, hiring, and retaining candidates and employees of color;
 Whereas underrepresented minority students overall face an opportunity gap in STEAM education; Whereas women of color particularly face an achievement gap in science and engineering education;
 Whereas in 2012, women received 48.8 percent of all bachelor’s degrees in science and engineering majors;
 Whereas in 2012, women of color received only 15.7 percent of all bachelor’s degrees in science and engineering majors (African-American: 5.3 percent; Hispanic: 5.5 percent; American Indian or Alaska Native: 0.3 percent, and Asian or Pacific Islander: 4.6 percent);
 Whereas women overall face a large opportunity gap in computer science; Whereas in 2012, women received only 18 percent of all bachelor’s degrees in computer science;
 Whereas in 2012, women of color received only 6.6 percent of all bachelor’s degrees in computer science (African-American: 3.0 percent; Hispanic: 1.7 percent; American Indian or Alaska Native: 0.1 percent, and Asian or Pacific Islander: 1.8 percent);
 Whereas the opportunity and achievement gap between boys and girls starts early; Whereas in 2015, less than 15 percent of high schools offered the Advanced Placement (AP) Computer Science course;
 Whereas in 2015, only 22 percent of AP Computer Science test takers were girls, and 13 percent were African-American or Latino; and
 Whereas there is a dearth of disaggregated data to show academic attainment across different Asian American and Pacific Islander communities: Now, therefore, be it
	
 That Congress supports efforts to— (1)increase diversity and inclusion in the technology sector, including robust plans to ensure recruitment, training, and retention of underrepresented minorities at all levels, from the boardroom to the senior executive level, to rank and file employees, as well as vendors;
 (2)eliminate barriers faced by people of color, and other underrepresented groups when breaking into the technology sector;
 (3)ensure all students have access to science, technology, engineering, arts, and mathematics (STEAM) education for a 21st century economy, including computer science education in particular;
 (4)strengthen investments in, and collaborations with educational institutions including community colleges, Historically Black Colleges and Universities, Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, predominantly Black institutions, Native American-serving, Nontribal institutions, and other minority-serving institutions to sustain a pipeline of diverse STEAM graduates ready to enter the technology sector; and
 (5)improve data collection, disaggregation, and dissemination of information for greater understanding and transparency of diversity in STEAM education and across the workforce.
			